PER CURIAM.
Gregory Toth appeals the judgment for fees and costs in his dissolution of marriage case. The fees and costs awards were premised on findings set forth in the parties' amended final judgment of dissolution.
*994In Toth v. Miller, No. 2D15-3835, --- So.3d ----, 2018 WL 4167598 (Fla. 2d DCA Aug. 31, 2018), this court reversed that judgment other than its provision dissolving the parties' marriage. Accordingly, we reverse the fees and costs judgment. See Nolan v. Nolan, 188 So.3d 977, 978 (Fla. 1st DCA 2016) ("The reversal and remand of the equitable distribution portion of the final judgment necessitates reversal and remand of the alimony and attorney's fees portions of the final judgment as well.").
Reversed.
NORTHCUTT, KELLY, and MORRIS, JJ., Concur.